Per Curiam.
The judgments in these cases are affirmed, for the reasons stated in the opinion in Textileather Corporation, a corporation, v. Great American Indemnity Company, a corporation, defendant, and American Mutual Liability Insurance Company, a corporation, defendant-appellant; Textileather Corporation, a corporation, plaintiff-appellant, v. Great American Indemnity Company, a corporation, defendant-respond*208ent, and American Mutual Liability Insurance Company, a corporation, defendants, ante, p. 121.
For affirmance — The Chief Justice, Trenchard, Parker, Campbell, Lloyd, Case, Bodine, Daly, Donges, Van Buskirk, Kays, Dear, Wells, JJ. 13.
For reversal — None.